Citation Nr: 0532240	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  04-22 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

2.  Entitlement to service connection for carcinoma of the 
tongue.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied reopening the claim for 
service connection for a low back disorder and denied service 
connection for carcinoma of the tongue.

In August 2005,  the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied by 
the Board in a January 1989 decision.  

2.  The veteran has provided testimony at an August 2005 
Board hearing, which, when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.

3.  A low back disorder increased in severity during service.  

4.  Carcinoma of the tongue has not been related to active 
service; in-service smoking cannot provide a basis on which 
to grant service connection for this disability.


CONCLUSIONS OF LAW

1.  The January 1989 Board decision, which denied service 
connection for a low back disorder, is final.  38 U.S.C.A. 
§ 7104 (West 202); 38 C.F.R. § 20.1100 (2005).

2.  The evidence received since the January 1989 Board 
decision is new and material, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  A low back disorder was aggravated during service.  38 
U.S.C.A. § 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.306 (2005).

2.  Carcinoma of the tongue was not incurred in active 
service nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1103, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.300, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2002 and August 2004 letters sent to the 
veteran and by the discussions in the November 2002 rating 
decision and the April 2004 statement of the case.  In the 
May 2002 letter, the RO informed the veteran that there were 
no provisions to establish service connection for 
disabilities due to smoking in service, but that the veteran 
could show that carcinoma of the tongue was incurred in or 
aggravated by service and that he had been treated for such 
since discharge from service.  It also informed him of what 
constituted new and material evidence and that to establish a 
claim for service connection, he would need to bring forth 
evidence of a disease or injury in service, a current 
disability, and a relationship between the current disability 
and service, which was usually provided by medical evidence.  
In the rating decision and statement of the case, the RO 
informed the veteran that the evidence he has provided 
regarding the cause of the carcinoma of the tongue would not 
allow the claim to be granted.  As to the back disorder, the 
RO stated the veteran had not provided evidence showing a 
chronic back disability had been incurred in service or that 
the pre-existing disorder had been aggravated by service, 
which would not allow the claim to be reopened.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in both letters, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  Finally, the veteran was informed 
that if he had any evidence in his possession that pertained 
to the claim, he should submit it.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has not obtained any evidence; 
however, the veteran has not indicated that there are 
outstanding records.  While VA has not provided the veteran 
with an examination in connection with his claim, the Board 
finds that as to the claim for service connection for 
carcinoma of the tongue, VA was not required to provide him 
with an examination because although there is evidence of a 
current disability, the veteran is claiming that it is due to 
smoking in service, which claim cannot be granted as a matter 
of law.  As to the petition to reopen the claim for service 
connection for a low back disorder, because the Board is 
reopening and granting the claim, the veteran has not been 
prejudiced by such.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

For the foregoing reasons, the Board concludes that the 
evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required, nor has 
the delayed notice of the VCAA resulted in any prejudice to 
the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

II.  Low back disorder

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a Board 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

New evidence is defined as existing evidence not previously 
submitted to agency decision makers. Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

The Board notes that at the time of the January 1989 Board 
decision, the evidence of record consisted of service medical 
records, VA medical records dated from 1980 to 1987, and 
statements by the veteran.  The Board denied service 
connection for a low back disorder because it determined that 
the veteran had a pre-existing low back disorder, which was a 
congenital defect, prior to entering service and that he did 
not develop a superimposed disease or injury while in 
service.  That decision is final.  38 U.S.C.A. § 7104.

Since that decision, the veteran has submitted additional 
statements and testimony.  At the August 2005 Board hearing, 
the veteran gave more specific information as to the origin 
of his back pain in service and to the continued pain he 
experienced for the remainder of his service and following 
service.  

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has presented evidence since the 
January 1989 Board decision that when considered with 
previous evidence of record relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  Specifically, the Board finds that the veteran's 
testimony at the Board hearing provided amplifying detail as 
to the origins of the his low back pain in service and how he 
sustained a superimposing injury.  See Hodge, 155 F.3d at 
1363.  Additionally, the undersigned Veterans Law Judge found 
the veteran's testimony to be credible, which testimony 
addressed one of the specified bases for the last 
disallowance, which was that the veteran's low back pain had 
resolved at the time of separation.  See Evans, 9 Vet. App. 
at 284.  Accordingly, the claim is reopened.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Under 38 U.S.C.A. § 1111 (West 2002), a 
veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service.  

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2005).  In deciding a claim based on 
aggravation, after having determined the presence of a 
preexisting condition, the Board must first determine whether 
there has been any measured worsening of the disability 
during service and then whether this constitutes an increase 
in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of service 
connection for a low back disorder, as having been aggravated 
during service.  The entrance examination, dated May 1974, 
shows that clinical evaluation of the spine was "abnormal."  
The examiner diagnosed kyphosis, which is curvature of the 
spine.  Thus, because the defect was noted at entrance, the 
presumption of soundness did not apply.  The only issue 
before the Board is whether there was an increase in 
disability during such service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).

In January 1977, the veteran complained of injuring his back 
one year prior when lifting a battery.  He stated the pain 
went away but that it kept coming back.  He was diagnosed 
with lumbosacral strain.  The veteran was on a physical 
profile from that time until April 1977.  X-rays shows 
sacralization of L5.  A June 1997 report of medical 
examination shows that clinical evaluation of the spine was 
normal, and in a report of medical history completed by the 
veteran at that time, he denied recurrent back pain.  

In 1979, the veteran filed a claim for compensation for low 
back pain.  An October 1980 VA examination report shows that 
the veteran was diagnosed with "low back strain injury with 
residual continuing symptoms without significant objective 
abnormality found."  

Sacralization and kyphosis are not diseases or injuries 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9.  However, 
service connection may be granted for the disability 
resulting from a superimposed disease or injury during 
military service.  See VAOPGCPREC 82-90 (July 1990).

Here, the Board finds that while kyphosis and sacralization 
existed prior to service, the veteran incurred a superimposed 
injury during service, which aggravated his low back 
disorder.  Prior to service, the veteran did not have pain in 
his low back.  The service medical records show that the 
veteran was on a physical profile for lumbosacral strain for 
four months towards the end of his three years in service and 
that he had had low back pain one year prior to January 1977.  
Therefore, it is reasonable to find that the low back 
disorder was aggravated during service as no medical 
professional has stated that the increased symptomatology 
during service was due to the natural progression of the 
disease process.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

While the separation examination shows that clinical 
evaluation of the spine was normal, the Board does not find 
that the lack of symptoms at that time refutes the finding 
that the veteran showed increased symptomatology during 
service, particularly when the veteran was on a physical 
profile for four months and diagnosed with lumbosacral 
strain.  Additionally, although the veteran did not file a 
claim for service connection for a low back disorder for two 
years following service, when he was examined in 1980, the 
examiner still found the veteran had continuing symptoms of a 
strain to his lower back.  The Board cannot disassociate the 
1980 diagnosis with the diagnoses provided in service 
throughout the veteran's last year in service.  Stated 
differently, this would refute a finding that the increase in 
symptomatology in service was only temporary, as opposed to a 
permanent aggravation.

Accordingly, for the reasons stated above, the Board finds 
that service connection for a low back disorder, based upon 
aggravation, is warranted.

III.  Carcinoma of the tongue

The veteran claims that he developed carcinoma of the tongue 
in 1999 or 2000 as a result of cigarette smoking, which began 
while in service.  

The Internal Revenue Service Restructuring and Reform Act was 
enacted, which added 38 U.S.C.A. § 1103 to the United States 
Code.  That statute prohibits service connection for 
disability or death on the basis that it resulted from 
disease or injury attributable to the use of tobacco products 
during a veteran's active service.  By its terms, 38 U.S.C.A. 
§ 1103 is applicable only to claims filed after June 9, 1998.  
See 38 C.F.R. § 3.300 (2005).  In this case, the veteran 
filed his claim in October 2001.  Service connection on the 
basis of tobacco use in service is therefore precluded.

This provision of law does not preclude the establishment of 
service connection for a disability or death from a disease 
or injury which is otherwise shown to have been incurred or 
aggravated in military service, naval, or air service or 
which became manifest to a requisite degree of disability 
during any applicable presumptive period.  38 U.S.C.A. § 
1103(b) (West 2002); 38 C.F.R. § 3.300(b) (2005).

There is also no other competent nexus evidence that 
attributes carcinoma of the tongue to service on some other 
basis (other than smoking) and no indication in either the 
service medical records or post-service medical records that 
the veteran was treated for carcinoma of the tongue during 
service or within one year of his separation from active 
service.  While the veteran has alleged that there is a 
relationship to the current carcinoma of the tongue and 
service, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

At the August 2005 hearing, the veteran stated that he had 
been diagnosed with inflammation of the turbinates and 
palatine tonsils as a result of smoking soon after service 
and that VA took no action regarding that diagnosis.  The 
record reflects that service connection for inflammation of 
the turbinates and palatine tonsils was denied in a December 
1980 rating decision.  The veteran was notified of this 
decision in January 1981, which included his appellate 
rights, and did not appeal the decision as to that claim.  He 
did, however, appeal a different claim that was denied in the 
same rating decision.  Thus, it is clear that the veteran 
received notice of the denial of service connection for 
inflammation of the turbinates and palatine tonsils.  
Therefore, there has been no pending claim since that time, 
and the December 1980 rating decision, as to the denial of 
service connection for inflammation of the turbinates and 
palatine tonsils is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2005).

In summary, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against the claim for 
entitlement to service connection for carcinoma of the 
tongue, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55. 




ORDER

Service connection for a low back disorder is granted.

Service connection for carcinoma of the tongue is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


